Citation Nr: 0807261	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  02-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.   Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to December 
1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Muskogee, Oklahoma 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In January 2003, the RO denied service connection for a 
psychiatric disability, other than PTSD.  Additionally, in 
June 2002, the RO denied service connection for bilateral 
hearing loss and tinnitus.  Subsequently, the RO, in November 
2007, granted service connection for right ear hearing loss 
disability.  Therefore, that issue is no longer before the 
Board for review and the issues on appeal have been 
recharacterized as those found on the coversheet of the 
decision.

 The record reflects that the claim was previously before the 
Board in February 2005, at which time it was remanded for 
additional development.  


FINDINGS OF FACT

1.  Left ear hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.

3.  A psychiatric disability, other than PTSD, to include 
psychosis, was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  A psychiatric disability, other than PTSD, was not 
incurred in, or aggravated by, active service, nor may a 
psychosis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

In the present case, VA satisfied its duty to notify by means 
of May 2002, December 2002, February 2005, May 2005, April 
2006, and August 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The letters also requested that the 
veteran submit any evidence in his possession pertaining to 
the claims and provided him with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.

The Court of Appeals for Veterans Claims held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claim.  Nevertheless, the Court in Pelegrini noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA and private 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and psychosis, sensorineural hearing loss, 
or tinnitus, as an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in, or 
aggravated by, such service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Generally, to prove service connection, a claimant must 
submit medical evidence of a current disability, medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

Legal Analysis

1.  Left Ear Hearing Loss

The veteran asserts that service connection is warranted for 
left ear hearing loss disability.  The record establishes 
that current left ear hearing loss "disability" for VA 
purposes has been demonstrated subsequent to service.  
Indeed, a January 
2005 VA audiometric examination reflects the following left 
ear pure tone thresholds:



HERTZ


500
1000
2000
3000
4000
15
25
70
95
95

Speech recognition ability was 76 percent in the left ear.  

Likewise, the veteran's October 2005 VA audiometric 
examination report reflects the following left ear pure tone 
thresholds:



HERTZ


500
1000
2000
3000
4000
15
35
70
90
100

Speech recognition ability was 72 percent in the left ear.  

However, the veteran's service medical records do not refer 
to a complaint or finding of left ear hearing loss while in 
service.  Indeed, other than on the veteran's entrance 
examination, the record does not reflect that he underwent 
audiometric evaluation, including on his November 1969 
separation examination.

The Board notes that, although left ear hearing loss was not 
demonstrated in service, the Board observes that the veteran 
can establish service connection on the basis of post-service 
evidence of a nexus between current hearing loss disability 
and service.  38 C.F.R. § 3.303(d); See Hensley v. Brown, 5 
Vet. App. 155 (1993).  Also, under 38 U.S.C.A. § 1154 (a) 
(West 2002), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service. 

The veteran's DD Form 214 reflects that his primary military 
occupational specialty was that of an equipment operator. As 
such, the Board finds that it would have been consistent with 
the circumstances of the veteran's service for him to have 
worked with machinery and thus exposed to acoustic trauma in 
service. 

However, the Board observes that the record does not 
establish that the veteran's current left ear hearing loss 
disability is etiologically related to his acoustic trauma in 
service.  Indeed, left ear hearing loss disability for VA 
purposes was initially demonstrated approximately 35 years 
after service.  In the absence of demonstration of continuity 
of symptomatology, this is too remote from service to be 
reasonably related to service.  Further, it is significant to 
point out that in October 2005, a VA examiner, after a review 
of the veteran's claims file and an examination, opined that, 
"[i]t is less likely than not those current thresholds 
values in the left ear are secondary to acoustic trauma in 
the military."  In reaching this determination, the examiner 
noted that there was no proof that the veteran had hearing 
loss at the time he exited service and that the veteran had 
had "a lot of civilian noise exposure in various jobs for 
many years and he did not use HP."  Therefore, in the 
absence of any clinical opinion to the contrary, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection on a nonpresumptive direct 
incurrence basis for left ear hearing loss disability.

In order to establish service connection on a presumptive 
basis, the veteran's left ear sensorineural hearing loss 
disability must have become manifest to a degree of 10 
percent or more within one year from the date of termination 
of his period of service.  In this case, as discussed above, 
no objective evidence of record demonstrates that the 
veteran's left ear sensorineural hearing loss disability 
manifested itself to a compensable degree within one year of 
his 1969 separation from service.  The record reflects that 
the first reported clinical diagnosis of bilateral hearing 
loss "disability" for VA purposes was in 2005, many years 
after service.  Hence, the Board finds that evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his current 
left ear sensorineural hearing loss disability.

In conclusion, although the veteran asserts that his current 
left ear hearing loss disability is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence of 
record, including the October 2005 medical opinion, is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that 
while the competent evidence of record establishes that the 
veteran was exposed to acoustic trauma in service, it fails 
to establish that his current left ear hearing loss 
disability is related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

2. Tinnitus

The veteran also asserts that service connection is warranted 
for tinnitus.  In terms of establishment of service 
connection on a nonpresumptive direct incurrence basis, the 
Board again acknowledges that the veteran was exposed to 
noise trauma while in service.  However, the veteran's 
service medical records are silent for complaints of, or 
treatment for, tinnitus.  The record establishes that the 
first documented complaint of tinnitus was in 2005, many 
years after the veteran's separation from service.  In the 
absence of demonstration of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, it is significant to point out that there 
is no competent medical opinion of record that etiologically 
relates the veteran's current tinnitus to his in-service 
exposure to noise.  In this regard, the Board notes that the 
examiner from the October 2005 VA examination reported that 
the veteran's tinnitus was not related to the veteran's 
exposure to noise in service.  According to the examiner, 
"It is less likely than not that tinnitus is secondary to 
acoustic trauma in the military.  We did not prove he had a 
hearing loss at the time of exit....he had a lot of civilian 
noise exposure in various jobs for many years and he did not 
use HP."  Therefore, in the absence of any clinical opinion 
to the contrary, the Board finds that the preponderance of 
the evidence is against a grant of service connection for 
tinnitus on a nonpresumptive direct incurrence basis.

In order to establish service connection on a presumptive 
basis, the veteran's tinnitus must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of tinnitus was in 2005, which was many years 
after the veteran's discharge from service.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis.

In conclusion, although the veteran asserts that his tinnitus 
is related to service, he, as a layperson, is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence of record, including the 
October 2005 VA opinion, is of greater probative value than 
the veteran's statements in support of his claim.  Although 
the Board concludes that the evidence is sufficient to 
establish that the veteran sustained acoustic trauma in 
service, the competent evidence of record fails to establish 
that his current tinnitus is related to such incident in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for tinnitus.

3.  Pyschiatric disability, other than PTSD 

The veteran asserts that service connection is warranted for 
a psychiatric disability, other than PTSD.  With respect to a 
current disability, the record reflects that since 1996, the 
veteran has been variously diagnosed with mood disorder, 
depression, adjustment disorder, and anxiety disorder.  In 
terms of an in-service injury or disease, the veteran's 
service medical records reflect that in August 1967, February 
1968, and January 1969 he complained of problems with his 
nerves.  However, the examiner from the veteran's November 
1969 separation examination indicated that the veteran was 
psychiatrically normal.  Further, the Board observes that 
there is no clinical opinion of record which relates the 
veteran's current psychiatric disability to service.  Indeed, 
it is significant to point out that in a February 1998 VA 
examination report, the examiner indicated that the veteran's 
mood disorder was due to the veteran's general medical 
condition.  Moreover, in August 2006, a VA examiner, after an 
examination of the veteran and a review of his claims file 
opined that the veteran's current psychiatric disability was 
not related to service.  According to the examiner, who 
referenced the veteran's three in-service mental health 
issues, 

... the veteran's mild anxiety disorder NOS 
represents the veteran's general style of 
responding to various stressors in his 
life and it would be unreasonable to 
indicate that his current disorder is 
related to his service-connected 
symptoms, which were not formally 
diagnosed.  It is also noted that in the 
'70s and '80s the veteran did not have 
reported mental health symptomology. 

As such, in the absence of any evidence to the contrary, the 
Board finds that the preponderance of the evidence is against 
a grant of direct service connection for a pyschiatric 
disability, other than PTSD.

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that 
psychosis was demonstrated within one year of separation from 
service.  However, the Board notes that there is no evidence 
that establishes that the veteran has been diagnosed with 
psychosis or that any psychiatric disability was diagnosed 
within one year of separation from service.  Indeed, the 
first clinical evidence of record of a psychiatric disability 
was in 1995, approximately 25 years after his separation from 
service.  Thus, the Board concludes that the veteran is also 
not entitled to a grant of service connection for psychiatric 
disability on a presumptive basis.

In conclusion, although the veteran asserts that he has 
psychiatric disability, other than PTSD, that is related to 
service, the evidence of record, including the August 2006 VA 
opinion, is of greater probative value than his statements in 
support of his claim.  Therefore, as the competent evidence 
of record fails to establish that the veteran has a current 
psychiatric disability, other than PTSD, that is related to 
his active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a pyschiatric disability, other 
than PTSD.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.




ORDER

Entitlement to service connection for left ear hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a psychiatric 
disability, other than PTSD, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


